
	
		I
		112th CONGRESS
		2d Session
		H. R. 4372
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mrs. Black (for
			 herself, Mr. Roe of Tennessee,
			 Mr. Duncan of Tennessee,
			 Mr. Fleischmann,
			 Mrs. Blackburn,
			 Mr. Reed, Mr. Rokita, and Mrs.
			 Ellmers) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  social security number of the student and the employer identification number of
		  the educational institution for purposes of education tax credits, to
		  permanently allow disclosure of return information to prison officials to
		  prevent prisoners from filing false and fraudulent tax returns, and for other
		  purposes.
	
	
		1.Social security number and
			 employer identification number required for education tax credits
			(a)In
			 generalParagraph (1) of
			 section 25A(g) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 taxpayer identification number and inserting social
			 security number, and
				(2)by inserting
			 , and the employer identification number of any institution to which
			 qualified tuition and related expenses were paid with respect to such
			 individual, after such individual.
				(b)Omission treated
			 as mathematical or clerical errorSubparagraph (J) of section 6213(g)(2) of
			 such Code is amended by striking TIN and inserting social
			 security number and employer identification number.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			2.Permanent
			 extension of disclosure of certain return information to certain prison
			 officials
			(a)In
			 generalSection 6103(k)(10)
			 of the Internal Revenue Code of 1986 is amended by striking subparagraph
			 (D).
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
			
